DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (claims 1 – 11 and 13 – 15) in the reply filed on February 26, 2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 and 13 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The preamble of claim 1 specifically contains multiple grammatical and idiomatic errors. For these reasons, 
Claim 1 recites the phrase “in each case” in the last paragraph. It is generally unclear as to Applicant’s intent regarding this limitation.
Claim 1 further recites the limitation at least one second circumferential position” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the “second circumferential position” previously set forth in the claim, or whether Applicant intends the limitation to set forth another ‘second circumferential position,’ separate and independent from the ‘second circumferential position’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘second circumferential position’ previously set forth. 
Claim 1 further recites the limitation “two first circumferential positions” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the “first circumferential positions” previously set forth in the claim, or whether Applicant intends the limitation to set forth a second set of ‘first circumferential positions,’ separate and independent from the ‘first circumferential positions’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “two of the first circumferential positions.”
Claim 1 further recites the limitation “a respective second profile groove” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to the “second profile groove” previously set forth in the claim, or whether Applicant intends the limitation to set forth another ‘second profile groove,’ separate and independent 
Claim 1 further recites the limitation “a circumferentially immediately adjacent first profile groove” in the last paragraph. It is unclear as to whether Applicant intends the limitation to refer to one of the “first profile grooves” previously set forth in the claim, or whether Applicant intends the limitation to set forth a second ‘first profile groove,’ separate and independent from the ‘first profile grooves’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to one of the ‘first profile grooves’ previously set forth in the claim.
Claim 2 recites the limitation “the respective second profile groove.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the second profile groove.”
Claim 3 recites the limitation “the circumferential direction.” There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites the limitation “a backfilling material … is applied against the inner wall surfaces for support.” It is unclear as to whether Applicant intends the ‘support’ of the limitation to refer to, and further define, the step of “a circumferentially immediately adjacent first profile groove is supported at the inner wall surfaces” previously set forth in claim 1, or whether Applicant intends the limitation to be performed separately and independent from the ‘supporting’ step previously set forth.
Claim 7 recites the limitation “each second profile groove.” It is unclear as to whether Applicant intends the limitation to refer to the “second profile groove” previously 
Claim 7 further recites the limitation “both circumferentially immediately adjacent first profile grooves.” It is unclear as to whether Applicant intends the limitation to refer to the “first profile grooves” previously set forth in claim 1, or whether Applicant intends the limitation to set forth a second set of ‘first profile grooves,’ separate and independent from the ‘first profile grooves’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘first profile grooves’ previously set forth.
Claim 7 further recites the limitation “their inner wall surfaces.” There is insufficient antecedent basis for the limitation in the claim.
Claim 7 further recites the phrase “each time.” It is generally unclear as to Applicant’s intent regarding the phrase.
Claim 8 recites the limitation “all first profile grooves.” It is unclear as to whether Applicant intends the limitation to refer to the “first profile grooves” previously set forth in claim 1, or whether Applicant intends the limitation to set forth a second set of ‘first profile grooves,’ separate and independent from the ‘first profile grooves’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘first profile grooves’ previously set forth.
Claim 9 recites the limitation “a respective second profile groove.” It is unclear as to whether Applicant intends the limitation to refer to the “second profile groove” 
Claim 9 further recites the limitation “all first profile grooves.” It is unclear as to whether Applicant intends the limitation to refer to the “first profile grooves” previously set forth in claim 1, or whether Applicant intends the limitation to set forth a second set of ‘first profile grooves,’ separate and independent from the ‘first profile grooves’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘first profile grooves’ previously set forth.
Regarding claims 10 and 11, the phrase "preferably by" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites the limitation “two circumferentially immediately adjacent profile grooves.” It is unclear as to whether Applicant intends the limitation to refer to either of previously recited the ‘first profile grooves’ or the ‘second profile groove,’ or whether Applicant intends the limitation to set forth a second set of ‘grooves,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to either of the ‘first profile grooves’ or the ‘second profile grooves’ previously set forth.
Claim 13 further recites the limitations “the circumferential direction” and “the level of a constriction.” There is insufficient antecedent basis for the limitations in the claim.
Examiner notes that the indefiniteness of claim 13 precludes examination on the merits.
Claim 14 recites the limitations “the profile grooves” and “the form.” There is insufficient antecedent basis for the limitations in the claim.
Claim 15 recites the limitation “the profile groove.” There is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7 – 9, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. Patent Application Publication Number 2017/0173708).
As to claim 1, Williams teaches a method for producing a rotating disk for a turbomachine which comprises a plurality of grooves on a plurality of circumferential positions on the rotating disk (abstract), the method comprising: initially introducing first profile grooves in a disk on first circumferential positions (figure 2, elements 134 being the ‘first profile grooves’ and ‘first circumferential positions,’ element 130 being the ‘disk’; pages 2 – 3, paragraphs 24 – 25), and subsequently, introducing a second profile groove in the disk on a second circumferential position located circumferentially between the first profile grooves (page 5, paragraph 40). Examiner notes that this can be found because Williams expressly teaches a step of forming a groove adjacent to, 
As to claim 2, Williams teaches that an insert is applied to the inner wall surfaces for support and are removed again after the introduction of the second profile groove is inserted in the circumferentially immediately adjacent first profile groove (figure 3, element 204 being the ‘insert’; page 3, paragraph 28).
As to claim 3, Williams teaches that the insert has a clamping device and, after the insert is introduced into the first profile groove, by activating the clamping device, it is widened, and is thus spread apart, bracing the inner wall surfaces (figure 3, element 204; pages 3, paragraph 28 – 29).
As to claim 7, Williams teaches that the first and second circumferential position alternately follow one another circumferentially (figures 2 and 3, elements 134; page 5, paragraph 40), and when the second profile groove is introduced, the first profile grooves are supported at their inner wall surfaces (figure 3, element 204; page 3, paragraph 28).
As to claims 8 and 9, the discussion of claim 1 is incorporated herein.
As to claim 11, Williams teaches that the second profile groove is introduced by removing material by machining (page 5, paragraph 40).
As to claim 14, Williams teaches that the first profile grooves are configured in a form of fir tree grooves, wherein a plurality of support flanks are formed at each of the inner wall surfaces (figure 2, element 134).
As to claim 15, Williams teaches that the rotating disk is configured and arranged in a module with a rotating blade wheel and rotating blades, the rotating blades with a respective rotating blade root are inserted into the first profile grooves (page 2, paragraph 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Williams as applied to claim 1 above, and further in view of Mandrile (U.S. Patent Application Publication Number 2015/0375312).
As to claim 10, while Williams teaches forming the first profile grooves, Williams does not teach how to form the first profile grooves. Mandrile teaches a method of forming first profile grooves onto a rotating disk for a turbomachine (abstract), the method comprising: removing material from the disk by machining, so as to form the first profile grooves (figures 2 - 4, element 4 being the ‘rotating disk’ and element 5 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726